            Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                            CASE NO.: ________________________


LUXOTTICA GROUP S.p.A., an
Italian corporation, and OAKLEY, Inc.,
a Washington corporation,


       Plaintiffs,


v.


SHUN HAO GIFT SHOP LLC, a
Massachusetts limited liability company, and
SHUN LU ZHANG, individually,


       Defendants.
_____________________________________/


                                         COMPLAINT
       Plaintiffs Luxottica Group S.p.A. and Oakley, Inc. hereby sue Defendants Shun Hao Gift

Shop LLC and Shun Lu Zhang, individually (hereinafter collectively referred to as the

“Defendants”), and allege as follows:

                                JURISDICTION AND VENUE
       1.       This Court has jurisdiction over the parties and over the subject matter of this

action pursuant to 28 U.S.C. §§ 1331 and 1338 because it involves substantial claims arising

under the Lanham Act.
            Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 2 of 14



       2.       Venue is proper pursuant to 28 U.S.C. § 1391 because Defendants reside and have

their principal place of business and continue to infringe Luxottica Group's and Oakley’s famous

trademarks in this Judicial District.

                                             PARTIES
       3.       Plaintiff Luxottica Group S.p.A. ("Luxottica Group") is an Italian corporation

with its principal place of business in Milan, Italy.

       4.       Plaintiff Oakley, Inc. ("Oakley") is a corporation organized and existing under the

laws of the State of Washington, having its principal place of business in Foothill Ranch,

California. Oakley is an indirect wholly-owned subsidiary of Luxottica Group.

       5.       Defendant Shun Hao Gift Shop LLC is a Massachusetts limited liability company

that operates a retail business located at 1349 Hyde Park Ave., Hyde Park, MA 02136.            As

alleged herein, Shun Hao Gift Shop LLC has engaged in the promotion and sale of counterfeit

products within this Judicial District.

       6.       Defendant Shun Lu Zhang, upon information and belief is a resident of Suffolk

County, Massachusetts. Defendant Zhang is a principal, officer, manager and director of Shun

Hao Gift Shop and is the moving force behind Shun Hao Gift Shop LLC’s operations.

                                   FACTUAL ALLEGATIONS

A.     The World-Famous Luxottica Brands and Products
       7.       Luxottica Group is engaged in the manufacture, marketing and sale of premium,

luxury and sports eyewear throughout the world. Luxottica Group's proprietary brands include

Ray-Ban, the world’s most famous sun eyewear brand, as well as Oakley, Vogue Eyewear,

Persol, Oliver Peoples, Alain Mikli and Arnette.

       8.       Through its affiliates and subsidiaries, Luxottica Group operates over 7,000

optical and sun retail stores, including LensCrafters, Pearle Vision and ILORI in North America,

                                                  2
            Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 3 of 14



OPSM and Laubman & Pank in Asia-Pacific, LensCrafters in China, GMO in Latin America and

Sunglass Hut worldwide.

       9.         Luxottica Group's Ray-Ban products are distributed and sold through its optical

and sun specialty retail stores, authorized retail and department stores, and via its various

websites, including www.ray-ban.com, throughout the United States, including Florida.

       10.        Luxottica Group has used a variety of legally-protected trademarks for many

years on and in connection with the advertisement and sale of its Ray-Ban products, including

but not limited to, those detailed in this Complaint (collectively, the “Ray-Ban Marks”).

       11.        Luxottica Group has expended substantial time, money, and other resources in

developing, advertising, and otherwise promoting the Ray-Ban Trademarks.                As a result,

products bearing the Ray-Ban Trademarks are widely recognized and exclusively associated by

consumers, the public, and the trade as being high quality products sourced from Luxottica

Group, and have acquired strong secondary meaning.

       12.        Luxottica Group is the owner of the following United States Federal Trademark

Registrations (hereinafter collectively referred to as the “Ray-Ban Trademarks”):

 Registration Number              Trademark                        Good and Services

                                                                 For: sunglasses, shooting
       650,499                                                   Glasses, and ophthalmic
                                                                     lenses, in class 9.

                                                                 For: ophthalmic products
                                                                     and accessories –
                                                                    namely, sunglasses;
                                                                  eyeglasses; spectacles;
      1,080,886
                                                                   lenses and frames for
                                                                  sunglasses, eyeglasses,
                                                                   spectacles, in class 9.

                                                                 For: ophthalmic products
                                                                     and accessories –
                                                                    namely, sunglasses;
      1,093.658
                                                                  eyeglasses; spectacles;
                                                                   lenses and frames for
                                                                  sunglasses, eyeglasses,


                                                 3
          Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 4 of 14



                                                                     spectacles and goggles;
                                                                       and cases and other
                                                                      protective covers for
                                                                     sunglasses, eyeglasses,
                                                                      spectacles, in class 9.



                                                                       For: sunglasses and
      1,320,460                                                      carrying cases therefor,
                                                                            in class 9.


                                                                  For: clothing, namely, t-shirts,
      1,490,305                                                             in class 25.

                                                                     For: for: bags; namely,
                                                                         tote, duffle and all
                                                                     purpose sports bags, in
                                                                     class 18. For: cloths for
      1,726,955
                                                                        cleaning opthalmic
                                                              products, in class 21. For: clothing and
                                                                headgear; namely, hats, in class 25.

                                                                       For: goods made of
                                                                      leather and imitation
                                                                        Leather, namely,
                                                                     wallets, card cases for
                                                                     business cards, calling
      2,718,485                                                      cards, name cards and
                                                                    credit cards, in class 18.
                                                                     For: clothing for men
                                                            and women, namely, polo shirts; headgear,
                                                               namely, berets and caps, in class 25.


                                                                         For: sunglasses,
                                                                      eyeglasses, lenses for
      3,522,603                                                       eyeglasses, eyeglasses
                                                                        frames, cases for
                                                                      eyeglasses, in class 9.




       13.        Luxottica Group has long been manufacturing and selling in interstate commerce

eyewear under the Ray-Ban Marks.1          These registrations are valid and subsisting and the

majority are incontestable.


11
  All registrations originally held in the name of Luxottica Group’s predecessor's owner of the Ray-Ban
Trademarks, Bausch and Lomb were assigned in full to Luxottica Group in 1999.

                                                  4
         Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 5 of 14



       14.     The registration of the marks constitutes prima facie evidence of their validity and

conclusive evidence of Luxottica Group’s exclusive right to use the Ray-Ban Trademarks in

connection with the goods identified therein and other commercial goods.

       15.     The registration of the marks also provides constructive notice to Defendants of

Luxottica Group’s ownership and exclusive rights in the Ray-Ban Trademarks.

       16.     The Ray-Ban Trademarks qualify as famous marks, as that term is used in 15

U.S.C. § 1125(c)(1).

       17.     The Ray-Ban Trademarks at issue in this case have been continuously used in

interstate commerce and have never been abandoned.

B.     The World Famous Oakley Brand and Products.

       18.     Oakley is an internationally recognized manufacturer, distributor and retailer of

sports eyewear, apparel, footwear, outerwear, jackets, accessories and other related merchandise.

       19.     Oakley products are distributed and sold to consumers through its own Oakley O

stores, its affiliate's sun retail stores, authorized retailers, and via its internet website:

www.oakley.com throughout the United States, including Massachusetts.

       20.     Oakley has used a variety of legally-protected trademarks for many years on and

in connection with the advertisement and sale of its Oakley products, including but not limited

to, those detailed in this Complaint (collectively, the “Oakley Trademarks”).

       21.     Oakley has expended substantial time, money, and other resources in developing,

advertising, and otherwise promoting the Oakley Trademarks. As a result, products bearing the

Oakley Trademarks are widely recognized and exclusively associated by consumers, the public,

and the trade as being high quality products sourced from Oakley, and have acquired strong

secondary meaning.



                                                5
         Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 6 of 14



       22.       Oakley is the owner of the following United States Federal Trademark

Registrations (hereinafter collectively referred to as the “Oakley Trademarks”), among others:



     Registration Number         Trademark                        Good and Services

                                                    For: class 9 sunglasses and accessories for
             1,521,599            OAKLEY            sunglasses, namely, replacement lenses, ear
                                                    stems and nose pieces.

                                                    For: class 9 protective and/or anti-glare
                                                    eyewear, namely sunglasses, goggles,
                                                    spectacles and their parts and accessories,
             1,980,039                              namely replacement lenses, earstems, frames,
                                                    nose pieces and foam strips; cases specially
                                                    adapted for protective and/or anti-glare
                                                    eyewear and their parts and accessories.

                                                    For: classes 9, 25 goggles, sunglasses,
                                                    protective pads for elbows, feet and knees.
                                                    clothing - namely t-shirts; gloves; racing pants;
             1,356,297                              hats; sweatshirts; sport shirts, jackets, jeans,
                                                    jerseys and ski pants, jackets, hats, gloves and
                                                    socks.


                                                    For: class 9 sunglasses and accessories for
                                                    sunglasses, namely, replacement lenses, ear
             1,519,596                              stems and nose pieces.




                                                     For: class 16 printed material, namely decals
             1,902,660
                                                                      and stickers.


                                                    For: class 9 protective and/or anti-glare
                                                    eyewear, namely sunglasses, goggles,
                                                    spectacles and their parts and accessories,
                                                    namely replacement lenses, earstems, frames,
             1,990,262
                                                    nose pieces and foam strips; cases specially
                                                    adapted for protective and/or anti-glare
                                                    eyewear and their parts and accessories.




                                                6
         Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 7 of 14



                                                      For: class 9 protective eyewear, namely
                                                      spectacles, prescription eyewear, anti glare
                                                      glasses and sunglasses and their parts and
             3,151,994                                accessories, namely replacement lenses,
                                                      frames, earstems, and nose pieces; cases
                                                      specially adapted for spectacles and sunglasses
                                                      and their parts and accessories

                                                      For: classes 9, 25 protective and/or anti-glare
                                                      eyewear, namely, goggles, and their parts and
                                                      accessories, namely, cases specially adapted for
             2,209,416                                protective and/or anti-glare eyewear and their
                                                      parts and accessories; clothing, headwear and
                                                      footwear, namely, t-shirts, hats, shorts, shirts,
                                                      pants, jackets, sweatshirts, shoes, and pullovers



             1,927,106                                  For: class 16 printed material, namely decals
                                                                         and stickers

                                                      For: classes 9, 25 protective and/or anti-glare
                                                      eyewear, namely sunglasses, goggles,
                                                      spectacles and their parts and accessories,
                                                      namely replacement lenses, earstems, frames,
             1,984,501                                nose pieces and foam strips; cases specially
                                                      adapted for protective and/or anti-glare
                                                      eyewear and their parts and accessories;
                                                      clothing and headwear, namely t-shirts,
                                                      sweatshirts, jackets, hats, and caps

                                                      For: class 9 protective and/or anti-glare
                                                      eyewear, namely sunglasses, goggles and their
                                                      parts and accessories, namely replacement
             1,904,181                                lenses, earstems, frames, nose pieces and foam
                                                      strips, cases specially adapted for protective
                                                      and/or anti-glare eyewear and their parts and
                                                      accessories




       23.       Oakley has long been manufacturing and selling in interstate commerce eyewear

under the Oakley Trademarks. These registrations are valid and subsisting and the majority are

incontestable.

       24.       The registration of the marks constitutes prima facie evidence of their validity and

conclusive evidence of Oakley's exclusive right to use the Oakley Trademarks in connection with

the goods identified therein and other commercial goods.


                                                  7
          Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 8 of 14



       25.     The registration of the marks also provides constructive notice to Defendant of

Oakley’s ownership and exclusive rights in the Oakley Trademarks.

       26.     The Oakley Trademarks qualify as famous marks, as that term is used in 15

U.S.C. § 1125(c)(1).

       27.     The Oakley Trademarks at issue in this case have been continuously used in

interstate commerce and have never been abandoned.

C.     Defendants’ Infringing Conduct
       28.     On October 18, 2018 Luxottica Group's investigator visited the Shun Hao Gift

Shop located at 1349 Hyde Park Ave., Hyde Park, MA 02136. During that visit, the investigator

discovered that Defendants were distributing, advertising, publicly displaying, offering for sale,

and/or selling dozens of sunglasses bearing logos and source-identifying indicia and design

elements that are imitations of one or more of the Ray-Ban and Oakley Trademarks (hereinafter

referred to as the “Counterfeit Products”). Below is a photograph depicting the many sunglasses

that were displayed at the time of the investigator’s visit:




                                                  8
          Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 9 of 14



       29.     Luxottica Group's investigator purchased one pair of sunglasses bearing

counterfeits of the Ray-Ban trademarks and one pair of sunglasses bearing counterfeits of

Oakley's trademarks for a total of $21.23.




       30.     The purchased items were inspected by Luxottica Group on behalf of both

Plaintiffs, and it was determined that the sunglasses bearing reproductions of the Oakley and

Ray-Ban’s trademarks were in fact counterfeit products that infringed Luxottica Group’s and

Oakley’s trademarks.

       31.     Defendants have no license, authority, or other permission from Luxottica Group

or Oakley to use any of the Ray-Ban and Oakley Trademarks in connection with the advertising,

promoting, distributing, displaying, selling, and/or offering for sale of the Counterfeit Products.

       32.     The forgoing acts of the Defendants constitutes direct trademark infringement in

violation of federal law.

       33.     The foregoing acts of the Defendants are intended to cause, have caused, and are

likely to continue to cause confusion or mistake, or to deceive consumers, the public, and the

trade into believing that counterfeit Ray-Ban and Oakley products offered for sale and sold by

Defendants are authentic or authorized products of Luxottica Group and Oakley.


                                                 9
        Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 10 of 14



       34.    The activities of the Defendants, as described above, are likely to create a false

impression and deceive consumers, the public, and the trade into believing that there is a

connection or association between the counterfeit Ray-Ban and Oakley products and Luxottica

Group and Oakley.

       35.    Defendants are well aware of the extraordinary fame and strength of the Ray-Ban

and Oakley brands, the Luxottica Group and Oakley Trademarks, and the incalculable goodwill

associated therewith.

       36.    Defendant Zhang has materially contributed to and facilitated the above-described

infringement of the Luxottica Group and Oakley trademarks by having permitted the offering

for sale and the sale of counterfeit and infringing Ray-Ban and Oakley items by Shun Hao Gift

Shop LLC through (i) Defendant Zhang’s knowledge of the offering for sale and the sale of the

infringing item, (ii) Defendant Zhang’s constructive knowledge of the offering for sale and the

sale of the infringing item or, alternatively, (iii) Defendant Zhang's willful blindness to the

offering for sale and the sale of the infringing item.

       37.     Defendants’ knowing and deliberate hijacking of Luxottica Group’s and Oakley’s

famous marks, and sale of their Counterfeit Products have caused, and continues to cause,

substantial and irreparable harm to Luxottica Group’s and Oakley’s goodwill and reputation. In

addition, the damages caused by Defendants are especially severe because the Counterfeit

Products were cheap, inexpensive and inferior in quality to those authentic to Ray-Ban and

Oakley products.

       38.    The harm being caused to Luxottica Group and Oakley is irreparable and

Luxottica Group and Oakley do not have an adequate remedy at law. Luxottica Group and




                                                 10
          Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 11 of 14



Oakley therefore seek the entry of an injunction preventing the sale of counterfeit Ray-Ban and

Oakley products by Defendants.

       39.    Luxottica Group and Oakley also seek damages, including exemplary damages

and attorneys’ fees, as a result of Defendants’ knowing, deliberate and willful disregard of the

activities infringing Luxottica Group’s and Oakley’s trademarks.

                                          COUNT I
                                 Trademark Counterfeiting
                                      (15 U.S.C. § 1114)

       40.    Luxottica Group and Oakley repeat and re-allege the allegations set forth in

Paragraphs 1 through 39 above.

       41.    Defendants without authorization from Luxottica Group and Oakley, have used

spurious designations that are identical to, or substantially indistinguishable from the Ray-Ban

and Oakley Trademarks.

       42.    The foregoing acts of Defendants are intended to cause, have caused, and are

likely to continue to cause confusion or mistake, or to deceive consumers, the public, and the

trade into believing that counterfeit Ray-Ban and Oakley products offered for sale and sold by

Defendants are authentic or authorized products of Luxottica Group and Oakley.

       43.    Defendants’ activities, as described above, are likely to create a false impression

and deceive consumers, the public, and the trade into believing that there is a connection or

association between the counterfeit Ray-Ban and Oakley products and Luxottica Group and

Oakley.

       44.    Defendants have infringed Luxottica Group’s and Oakley’s trademarks under

Section 32 of the Lanham Act, 15 U.S.C. § 1114.

                                   PRAYER FOR RELIEF


                                              11
           Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 12 of 14



       WHEREFORE, Plaintiff Luxottica Group S.p.A. and Oakley, Inc. respectfully request

that this Court enter judgment in their favor and against Defendants Shun Hao Gift Shop LLC

and Shun Lu Zhang, jointly and severally, as follows:

       A.      Finding that: Defendants have violated Section 32 of the Lanham Act (15 U.S.C.

§ 1114);

       B.      Granting an injunction, pursuant to Rule 65 of the Federal Rules of Civil

Procedure, 15 U.S.C. § 1116, and 17 U.S.C. § 502, preliminarily and permanently restraining

and enjoining Defendants, their agents, employees, vendors and attorneys, and all those persons

or entities in active concert or participation with them from:

               1.      manufacturing, importing, advertising, marketing, promoting, supplying,

distributing, offering for sale, or selling any products which bear the Luxottica Group and

Oakley Trademarks, or any other mark or design element substantially similar or confusing

thereto, including, without limitation, the Counterfeit Products, and engaging in any other

activity constituting an infringement of any of Luxottica Group’s and Oakley’s rights in the

Trademarks;

               2.      engaging in any other activity constituting unfair competition with

Luxottica Group and Oakley, or acts and practices that deceive consumers, the public, and/or

trade, including without limitation, the use of designations and design elements associated with

Luxottica Group and Oakley;

       C.      Requiring Defendants to file with this Court and serve on Luxottica Group and

Oakley within thirty (30) days after entry of the injunction a report in writing under oath setting

forth in detail the manner and form in which Defendants have complied with the injunction;

       D.      Directing such other relief as the Court may deem appropriate to prevent

                                                 12
          Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 13 of 14



consumers, the public, and/or the trade from deriving any erroneous impression that any product

at issue in this action that has been manufactured, imported, advertised, marketed, promoted,

supplied, distributed, offered for sale, or sold by Defendants, has been authorized by Luxottica

Group and Oakley, or is related in any way with Luxottica Group and Oakley and/or their

products;

         E.   Awarding Luxottica Group and Oakley statutory damages per counterfeit mark

per type of good offered for sale in accordance with Section 35 of the Lanham Act (15 U.S.C. §

1117);

         F.   Awarding Luxottica Group and Oakley their costs, attorneys’ fees, investigatory

fees, and expenses to the full extent provided by Section 35 of the Lanham Act (15 U.S.C. §

1117);

         G.   Awarding Luxottica Group and Oakley pre-judgment interest on any monetary

award made part of the judgment against Defendants; and

         H.   Awarding Luxottica Group and Oakley such additional and further relief as the

Court deems just and proper.




                                              13
         Case 1:18-cv-12374-DJC Document 1 Filed 11/13/18 Page 14 of 14



                          DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Luxottica Group and

Oakley request a trial by jury in this matter.

       Dated this 13th day of November, 2018.


                                                      Respectfully submitted,

                                                      LUXOTTICA GROUP S.p.A. and
                                                      OAKLEY, Inc.

                                                      By their attorney,

                                                       /s/ Daniel N. Smith
                                                      Daniel N. Smith (BBO# 668943)
                                                      NEW ENGLAND PATENT & TRADEMARK
                                                      301 Edgewater Place, Suite 100
                                                      Wakefield, MA 01880
                                                      (978) 882-0160
                                                      smith@patentstrademarklaw.com




                                                 14
